662 S.E.2d 393 (2008)
STATE of North Carolina
v.
William Shawn WALKER.
No. 39P08.
Supreme Court of North Carolina.
April 10, 2008.
William Shawn Walker, Pro Se.
Edwin W. Welch, Special Deputy Attorney General, Phil Berger, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 22nd day of January 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 2008."
EDMUNDS, J., recused.